Case 1:19-cv-03867-PKC-ST Document 26 Filed 03/06/20 Page 1 of 1 PageID #: 132

                                                           THE PORT AIRHORRY OF NY & NJ
                                                           Law Department

                                                           4 World Trade Center
                                                           150 Greenwich Street
                                                           New York, NY 10007

March 6, 2020

VIAECF
Honorable Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers N505-North Wing
Brooklyn, NY 11201

          Re:     Francisco Suriel v. Port Authority of New York and New Jersey, et al.
                  Docket No.: 19-CV-03867

Dear Judge Tiscione:

This office represents the defendants, The Port Authority of New York and New Jersey (the "Port
Authority") and Andrew Samuel ("Officer Samuel") (collectively, "Defendants"), in the above-
referenced matter. We write to respectfully request an adjournment sine die of the Settlement
Submissions and Settlement Conference, presently scheduled for May 4, 2020, respectfully, as
discovery is not yet complete. Absent this discovery, a settlement conference is premature and
would not be fruitful. There has been one previous request for an adjournment.

All parties have consented to this request and have agreed that a settlement conference would be
more appropriately held after the close of fact discovery, presently scheduled for June 18, 2020.
Defendants propose the following dates: June 25, 2020; July 13, 2020; or July 20, 2020.

We thank the Court for your courtesies and attention to this matter.


Respectfully~sub
            _mitte~:.,_...1,.----

By: _ _....-.......,,.....,.,..__ _ _ _ _ __
      Christoper\' aUetta, Esq.
      Kathleen Gill Miller, Esq.
      (212) 435-3493
      (212) 435-3434


cc:    Gabriel P. Harvis, Esq. (via ECF)
